The plaintiff in error, hereinafter called the defendant, was convicted of the crime of having possession of intoxicating liquor, and was sentenced to pay a fine of $50 and imprisonment in the county jail for a period of 30 days. From the judgment and sentence defendant appealed.
The defendant has filed no brief supporting his assignment of errors, although the time for filing the brief has expired. Where no briefs are filed, the court will examine the record, and, where no prejudicial errors are apparent, the judgment of the trial court will be affirmed.
The state's testimony was positive in character. The defendant in his own behalf denied any knowledge of the whisky. The jury seemed to be satisfied with the testimony, notwithstanding the defendant's testimony to the contrary. It is the exclusive province of the jury to pass on the credibility of the witness and the weight of the testimony, and when, as in this case, there is substantial evidence *Page 192 
to support their finding, even though the testimony is conflicting, this court will not interfere.
From a careful examination of the record, it appears that the defendant was accorded a fair trial. The judgment of the trial court is affirmed.
DOYLE, P.J., and EDWARDS, J., concur.